El Juez Asociado Señoe, De Jesús
emitió la opinión del tribunal.
El 2 de julio de 1942 el apelante por conducto de su abo-gado Sr. E. Pérez Casalduc radicó en la corte inferior una solicitud de bábeas corpus alegando bailarse privado de su libertad por el Alcaide de la Cárcel Municipal de Areeibo y que la ilegalidad de su prisión consistía en que él no había cometido delito alguno. Se expidió el auto inmediatamente y señalada la vista para las dos de la tarde del mismo día, compareció el recurrido trayendo consigo al peticionario y se procedió a celebrar la vista del recurso, estando represen-tado el peticionario por su abogado y el alcaide por el fiscal del distrito. El recurrido ofreció en evidencia y fué admi-tida sin oposición una orden de encarcelación suscrita por el Juez Municipal de Areeibo, dirigida al recurrido en su ca-rácter de alcaide de la Cárcel Municipal de Areeibo, notifi-cándole que habiéndose dictado por dicho" magistrado una orden para que Pedro Ferrá fuese detenido con el objeto de que respondiese del cargo de infracción a la sección 1 de la Ley núm. 42 de 1917 ((2) pág. 337), le ordenaba que lo re-cibiera en su custodia y lo detuviera hasta que fuese legal-mente excarcelado. Al pie de la orden de encarcelación se fijaba en $500 la fianza para quedar en libertad provisional.
Oída la prueba del fiscal, consistente en la declaración del recurrido y en la orden de encarcelación de que se ha hecho mérito, la corte advirtió al peticionario que su soli-citud de hábeas corpus era insuficiente, concediéndole per-miso para enmendarla, lo que rehusó el peticionario, insis-tiendo su abogado en la suficiencia de la petición. El peti-cionario no presentó prueba y el juez inferior, bajo el título de “Decisión” dictó sentencia declarando sin lugar la peti-ción de hábeas corpus. Contra dicha sentencia se interpuso el presente' recurso.
*403 La petición de hábeas corpus es claramente insuficiente. En ella no se alega qne el magistrado qne expidió la orden de encarcelación careciese de jurisdicción para dictarla, ni qne la orden de encarcelación sea por cualquier otro motivo nula ni tampoco qne no existiera cansa probable para la detención del peticionario. Es verdad que el acusado alegó que no había cometido delito alguno, pero esa alegación no implica necesariamente la inexistencia de causa probable contra él. La inocencia o culpabilidad del acusado no ■ es para ser determinada dentro de un proceso de hábeas corpus, sino en el juicio correspondiente.
No cometió, a nuestro juicio, error alguno la corte inferior al desestimar la petición de hábeas corpus. Es más, dentro de las circunstancias concurrentes, pudo haberla de-sestimado de plano, negándose a expedir el auto.

Por lo expuesto, procede declarar sin lugar el recurso de apelación y confirmar la sentencia apelada.